DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 22, and 28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen et al. (US 2016/0053599 A1) (Nguyen ‘599” herein cited previously).

Claim 1
Nguyen ‘599 discloses a method comprising:
	providing a fracturing fluid comprising: [0008-0009; 0028]
	a carrier fluid that is not crosslinked; [0029]
a micro-proppant particle size by volume of about 0.01 microns to about 100 microns; [0030] and
	a degradable micro-fiber having a diameter ranging from about 0.01 microns to about 10 microns; [0021]
	pumping the fracturing fluid into a wellbore penetrating a subterranean formation, wherein the fracturing fluid is pumped above the fracture gradient of the subterranean formation; and creating or extending at least one fracture in the subterranean formation. [0028] 
Nguyen ‘599 does not explicitly disclose the terminology as recited within the claimed invention: a carrier fluid that is not crosslinked. However, Nguyen ‘599 discloses that the carrier fluid comprises water, the water used may be fresh water, salt water (e.g., water containing one or more salts dissolved therein), brine (e.g., saturated salt water), or seawater) ([0029]) which serves as the carrier fluid that is not crosslinked. Therefore, the Examiner interprets this disclosure to read on the claimed invention.

Claim 2
 Nguyen ‘599 discloses the method of claim 1 wherein the carrier fluid that is not crosslinked comprises an aqueous fluid, wherein the aqueous fluid comprises at least one of gelling agent or a friction reducer selected from the group consisting of polyacrylamides, polysaccharides, celluloses, xanthan, diutans, and combinations thereof.  (i.e. The crosslinkable, hydratable polymers may be include any crosslinkable,   [0021-0022, 0029]
	
 Claim 5 
Nguyen ‘599 discloses the method of claim 1 wherein the particle size by volume of the micro-proppant is about 0.1 microns to about 50 microns. [0030] 
Nguyen ‘599 discloses the claimed invention except for a micro-proppant having a median particle size by volume of about 0.01 microns to about 100 micron. It would have been obvious to a person of ordinary skill in the art before the effective filling date was made to have the for the micro-proppant having a median particle size by volume of 0.01 microns to about 100 micron, since it has been held that [W]here the general
conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves routine skill in the art. In re Aller, 105 USPQ 233.

Claim 6
Nguyen ‘599 discloses the method of claim 1 wherein the micro-proppant is present in an amount of about 0.1 pounds per gallon of the fracturing fluid to about 1 pound per gallon of fracturing fluid. [0030]

Claim 7
Nguyen ‘599 discloses the method of claim 1 wherein the degradable micro-fiber comprises a degradable micro-fiber selected from the group consisting of polysaccharides, chitins, chitosans, proteins, alipatic polyesters, poly(lactides), poly(glycolides), polyvinyl alcohol, poly(-caprolactore), poly(hydroxybutylrates), polyfanhydrides}, aliphatic ~~ polycarboneates, poly(orthoesters), poly(amino acids), poly(ethylene oxides), polyphosphazenes}, and combinations thereof. [0038]

Claim 8
Nguyen ‘599 discloses the method of claim 1 wherein the degradable micro-fiber has a length of less than about 500 microns. [0021]

Claim 9
Nguyen ‘599 discloses the method of claim 1 wherein the step of pumping comprises pumping the treatment fluid with a pump through a conduit fluidically coupled to the wellbore. [0049-0050]

Claim 22
Nguyen ‘599 discloses the method of claim 1 wherein degradable micro-fiber comprises
polylactic acid fibers having a diameter ranging from about 0.01 microns to about 10 microns and a length of less than about 500 microns. [0021, 0024, 0038]

Claim 28
Nguyen ‘599 discloses the method of claim 1, wherein the degradable micro-fibers are degradable in the presence of aqueous solutions or hydrocarbon-based solutions. [0019]

Allowable Subject Matter
Claims 16-21, and 23-27 are allowed.

Response to Arguments
Applicant’s arguments, filed on 11/29/2021, with respect to the rejection(s) of Claims 1,2, 5-9 and 28 under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2016/0053599 A1)been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
With regards to claim 1, the applicant argues that” Nguyen ‘599 teaches “polymer-treated degradable fibers may include degradable fibers that have been at least partially treated with a crosslinkable, hydratable polymer.” (Nguyen ‘599, Abstract). Applicant has amended claim 1 to recite “... a carrier fluid that is not crosslinked.”) (See Arguments, page 7, last paragraph).
The examiner respectfully disagrees.
Nguyen ‘599 discloses that the carrier fluid comprises water, the water used may be fresh water, salt water (e.g., water containing one or more salts dissolved therein), brine (e.g., saturated salt water), or seawater) ([0029]) which serves as the carrier fluid that is not crosslinked. In addition, Nguyen ‘599 also discloses that the crosslinkable, hydratable polymers may be include any crosslinkable, hydratable polymer that is suitable for use in a fracturing fluid, the examiner selected may not be included. ([0021-0022])
 Therefore, Nguyen ‘599 is disclosed the amended claim as written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/18/2021